Advisory Action 
The Advisory Action of 12/31/2020 is withdrawn.  The Examiner humbly apologizes for inadvertently entered the claim amendments therein, however, said claims should not be entered as they raise new issues that would require further consideration and/or search, as the optional ratios of ingredients was modified to exclude the one selected for examination, therefore remaining options need to be further considered.
 
Response to Remarks
  	It is asserted, that this Response and the enclosed Petition for one-month extension of time are submitted in reply to the Advisory Action dated January 8, 2021 ("Advisory Action") and the Final Office Action dated November 4, 2020 ("Office Action"). The Director is authorized to charge the fee for the Petition and any additional fee that may be required or to credit any overpayment to Deposit Account No. 02-1818. If such a withdrawal is made, please indicate the Attorney Docket No. 3712036-02725 on the account statement. 
Claims 5, 7, 8, 14, 15 and 20-28 are currently pending, under consideration, and rejected under 35 U.S.C. §103. Claims 6, 9, 11-12, and 16-19 were previously canceled without prejudice or disclaimer, and Claims 1-4, 10, and 13 are withdrawn. 
No claim has been amended in this Response, but a Listing of Claims is provided for the convenience of the Patent Office. For at least the reasons set forth below, Applicant respectfully requests that the rejections be reconsidered and withdrawn. 

Claim 15 is rejected over Goedhart in view of Winter, Fiore, CRMI, Hartman, Kamaral, Huang, and WO 2011/144340 to Georgi ("Georgi"). 
For at least the reasons set forth below, Applicant respectfully submits that the cited references are deficient with respect to the present claims. 
In response, Applicant’s timely response is appreciated.

It is asserted, that independent Claim 5 recites, in part, a concentration of leucine in the male gender specific synthetic nutritional composition is 84.9 to 438.5 mg per 100g; a concentration of leucine in the female gender specific synthetic nutritional composition is 92.6 to 352.8 mg per 100g; a concentration of threonine in the male gender specific synthetic nutritional composition is 41.7 to 306.2 mg per 100g; a concentration of threonine in the female gender specific synthetic 

As detailed in the specification, Applicant surprisingly identified a difference in the leucine and/or threonine and/or tyrosine concentration range found in human milk produced by mothers to girls up to 1 month postpartum in comparison to mothers to boys up to 1 month postpartum. 
Applicant has surprisingly found that the mean concentration of leucine and/or threonine and/or tyrosine in human milk produced by mothers to boys was higher than that produced for mothers to girls up to 1 month postpartum. See specification, for example, page 1, lines 17-24. 
In response, said disclosures are appreciated, however, the claims are toward a system of compositions comprising known ingredients. It has been held that new formulas for preparing food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
In this case, a coaction or cooperative relationship between the ingredients of  the claimed compositions, which produces a new, unexpected and useful function has not been provided to the office.

It is asserted, that in contrast to the claimed invention, the cited references alone or in combination fail to render obvious the present claims. For example, the skilled artisan would not have combined these references to arrive at the claimed nutritional system that has at least one formulation selected from the group consisting of (i) a ratio of the concentration of threonine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition is 1:7.1 to 1:1.008, and (ii) a ratio of the concentration of tyrosine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition is 1:6.8 to 1:1.004. 
In this regard, the Patent Office admits that "(t)he modified teaching of [Goedhart in view of Winter, Fiore, CRMI, and Hartman] does not discuss the claimed amounts of amino acids" and ratios. The Patent Office relies on the secondary references Kamaral 
Independent Claim 5 was previously amended to delete the ratio of leucine without prejudice or disclaimer. The Patent Office does not even address the recited ratio of the concentration of threonine or tyrosine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition. See Office Action, pages 8 and 10. 
Indeed, the cited references alone or in combination do not disclose or suggest (i) a ratio of the concentration of threonine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition is 1:7.1 to 1:1.008, or (ii) a ratio of the concentration of tyrosine between the female gender specific nutritional composition and male gender specific synthetic nutritional composition is 1:6.8 to 1:1.004. 
Neither do the cited references alone or in combination provide any motivation for modifying the primary reference Goedhart with the secondary references to somehow arrive at the recited ratio of threonine or tyrosine. 
In the Advisory Action, the Patent Office asserted that the secondary reference Kamarel "provides about 114-228 mg/100 g of leucine in formulas for infants (see Table 1C, as discussed above); which provides a ratio of 1:1 to 1:2, which encompasses a ratio of a leucine concentration between the female and male gender specific synthetic nutritional compositions of: 1:7.1 to 1:1.008, and 1:6.8 to 1:1.004, as claimed." See Advisory Action, pages 2 and 6. The Patent Office deduced the range of about (114-228) mg/100 g of leucine from (171-342) mg/100 kcal on the basis of the description 
However, Kamarel fails to disclose any nutrition system including two different concentration ranges of any amino acid. Kamarel further fails to specify any concentration range for any of its useful amino acids for any specific gender. As such, Kamarel fails to disclose the two specific concentration ranges of leucine in the male gender specific synthetic nutritional composition (i.e., 84.9 to 438.5 mg per 100g) and in the female gender specific synthetic nutritional composition (i.e., 92.6 to 352.8 mg per 100g), as required by independent Claim 5. 
Kamarel fails to disclose the two specific concentration ranges of threonine in the male gender specific synthetic nutritional composition (i.e., 41.7 to 306.2 mg per 100g) and in the female gender specific synthetic nutritional composition (i.e., 43.6 to 229.1 mg per 100g), as required by independent Claim 5. Kamarel also fails to disclose the two specific concentration ranges of tyrosine in the male gender specific synthetic nutritional composition (i.e., 30.4 to 160.1 mg per 100g) and in the female gender specific synthetic nutritional composition (i.e., 23.4 to 160.1 mg per 100g), as required by independent Claim 5. 

Further, there is no reason or motivation whatsoever in the record that the skilled artisan without hindsight would prepare a nutritional system that includes different infant formulas with different amounts of amino acids disclosed by Kamaral and Huang respectively, let alone with the recited ratio of threonine or tyrosine. 
In this regard, the U.S. Supreme Court stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR v. Teleflex Inc., 550 U.S. 398, 418 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Here, there is no such requisite rational underpinning to support the alleged obviousness. 
Therefore, the present claims are novel, nonobvious, and distinguishable from the cited references, and the obviousness rejections of the present claims should be reconsidered and withdrawn. 
In response, as noted above, the Examiner humbly apologizes for inadvertently entered the claim amendments of 12/31/2020, as said claims should not be entered as they raise new issues (ratios of threonine and/or tyrosine) that would require further consideration and/or search, as the optional ratios of ingredients was modified to exclude the one previously selected for examination (leucine), therefore remaining options need to be further considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793